Tauiakerro, J,
The plaintiff and appellee moves to dismiss the appeal, and states the following grounds for the motion :
*6601. All parties interested must be cited, or appear in the appellate Court, or the appeal will be dismissed.
2. The surety on an injunction bond is incompetent as a surety on tho appeal bond, in the same suit, if he has been condemned*by the judgment appealed from as. a party.
3. The surety on an injunction bond is a party to the suit.
It is from a judgment in solido, against appellant and his surety on the injunction bond, that this appeal is taken. The surety on the injunction bond is also surety on the appeal bond.
This is clearly irregular. The surety on an injunction bond is a party to the suit.
Judgment having been rendered against the surety as a party, he is rendered incompetent to become surety on the appeal bond in the same case. Bevised Statutes, p. 247, sec. 7. 12 L. B. 383.
The motion to dismiss must prevail.
It is therefore ordered, that the appeal in this ease be dismissed, at costs of appellant.